NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 3/9/2022.
Applicant’s amendments to the specification are sufficient to overcome the specification objections set forth in the previous office action. 
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action. 


Terminal Disclaimer
The terminal disclaimer filed on 3/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,907,604 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A forceps comprising: first and second arms, each of the first and second arms having an elongate length with opposite proximal and distal ends and having opposite inner and outer surfaces that extend the elongate length of each of the first and second arms, the proximal ends of the first and second arms being connected together with the inner surfaces of the first and second arms opposing each other, and the distal ends of the first and second arms being constructed as tissue cauterizing tips; and a first irrigation tube having a length with opposite proximal and distal ends, at least a part of the first irrigation tube length being secured to the first arm with the first irrigation tube length extending from the first irrigation tube proximal end adjacent the first arm proximal end, across the elongate length of the first arm to the first irrigation tube distal end adjacent the first arm distal end, the first irrigation tube having a cross-section configuration along its length, wherein the cross-section configuration is a substantially circular configuration as the first irrigation tube extends from the first irrigation tube proximal end toward the first irrigation tube distal end and wherein the cross-section configuration changes from the substantially circular configuration to an oblong configuration at a portion of the first irrigation tube length adjacent the first irrigation tube distal end with the cross-section configuration of the first irrigation tube distal end being oblong.” As for claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A forceps comprising: first and second arms, each of the first and second arms having an elongate length with opposite proximal and distal ends and having opposite inner and outer surfaces that extend the elongate length of each of the first and second arms, the proximal ends of the first and second arms being connected together with the inner surfaces of the first and second arms opposing each other, and the distal ends of the first and second arms being constructed as tissue cauterizing tips; and first and second plastic irrigation tubes, each of the first and second plastic irrigation tubes having a length with opposite proximal and distal ends, at least a part of the first plastic irrigation tube length being secured to the first arm with the first plastic irrigation tube length extending from the first plastic irrigation tube proximal end adjacent the first arm proximal end, across the elongate length of the first arm to the first plastic irrigation tube distal end adjacent the first arm distal end, the first plastic irrigation tube having a cross-section configuration along its length, wherein the cross-section configuration of the first plastic irrigation tube is a substantially circular configuration as the first plastic irrigation tube extends from the first plastic irrigation tube proximal end toward the first plastic irrigation tube distal end and wherein the cross-section configuration of the first plastic irrigation tube changes from the substantially circular configuration to an oblong configuration at a portion of the first plastic irrigation tube length adjacent the first plastic irrigation tube distal end with the cross-section configuration of the first plastic irrigation tube distal end being oblong, and at least a part of the second plastic irrigation tube length being secured to the second arm with the second plastic irrigation tube length extending 5Application No. 15/875,576Docket No.: INST1195CON/060210.01067 Reply to Office Action of December 9, 2021 from the second plastic irrigation tube proximal end adjacent the second arm proximal end, across the elongate length of the second arm to the second plastic irrigation tube distal end adjacent the second arm distal end.”
The closest prior art is regarded as: Kirwan, Jr. (2003/0181909, cited in IDS) and Moutafis et al. (2002/0111579, cited in IDS). Kirwan, Jr. discloses forceps comprising arms and irrigation tubes having substantially circular cross-section configurations along their lengths. Kirwan, Jr. fails to disclose the cross-section changing to an oblong cross-section. Moutafis et al. disclose fluid irrigation tubes having various cross-sectional shapes at their distal ends, including oblong. Per the BPAI decision of 9/20/2017 in application no. 13/737686 (U.S. Patent No. 9,907,604), it would not have been obvious to one of ordinary skill in the art at the time of the invention to combine the two. Kletschka et al. (4,096,864, cited in IDS) discloses fluid irrigation tubes (134, 135) coupled to a pair of forceps arms (130), where the opening of the irrigation tubes can have openings lying in an oblique plane which transects the irrigation tubes such that it is elliptical in shape and of greater cross- sectional size than the perpendicular cross-section, but fails to disclose the claimed limitation above.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794